internal_revenue_service number release date index number ------------------------- ----------------------- --------------------------------- in re private_letter_ruling request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number --------------------- refer reply to cc psi b04 plr-100403-12 date date legend legend taxpayer trust year ------------------------- -------------------------------- ------- dear ------------------------- this letter responds to your authorized representative’s letter of date requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate taxpayer’s generation-skipping_transfer gst_exemption to trust the facts and representations submitted are summarized as follows in year taxpayer established trust trust has gst potential also in year taxpayer contributed cash to trust taxpayer retained qualified_tax professionals to prepare his year form_709 united_states gift and generation-skipping_transfer_tax return taxpayer’s gst_exemption however was not allocated to this gift trust taxpayer represents that he has available gst_exemption to allocate to this gift taxpayer is requesting an extension of time pursuant to sec_2642 and sec_301_9100-3 to allocate his available gst_exemption to his year gift to trust law and analysis sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides for the years at issue that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation which may be allocated by such individual or his executor to any plr-100403-12 property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute see notice_2001_50 2001_2_cb_189 sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of days from the date of this letter to allocate his available gst_exemption to the year gift to trust the allocation will be effective as of the date of the transfer and will be based on the fair_market_value for federal gift_tax purposes of the transfer on the date it was made taxpayer should make the allocation on a supplemental form_709 for year taxpayer should file the supplemental form_709 with the cincinnati service_center at plr-100403-12 the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to taxpayer sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries lorraine e gardner by _____________________________ lorraine e gardner senior counsel branch passthroughs special industries
